DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Amendment filed 7/28/2021 is acknowledged.
Claims 7, 8, 13, 14, and 20 have been amended.
Claims 21-24 have been newly added.
Claims 9 and 15 are cancelled, claims 1-6 and 19 were previously cancelled.
Claims 7, 8, 10-14, 16-18, and 20-24 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 13, 14, 16, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie et al. (US20160338095A1), hereafter Faurie, in view of Adachi et al. (USP 20160242144A1), hereafter Adachi.
Regarding claims 7 and 20-22, Faurie discloses a method comprising establishing a RRC connection via request/setup/complete handshake and transitioning to a RRC connected state (Fig. 9, 12, 14, steps 3-5; paragraphs 52, 95, 99, 107, 124, 134) by a first user equipment (UE) (Fig. 1, 104) in a wireless communication system, and transmitting, to a base station (Fig. 1, 106), buffer status information of the first UE receives a resource request for one or more device to device transmissions from a remote UE, requests and obtains a resource for the D2D transmissions. The request may include a Buffer Status Report (RSR) that indicates the buffer size for the data to be transmitted; See [0044] and [0061M0062]); receiving radio resource allocation information transmitted by the base station via a reception path from the second UE that relays data between the first UE and the base station comprises Uu or PC5 interface allocated by the base station (i.e. see Fig. 1, 9, 12), and transmitting data through a resource indicated by the radio resource allocation information via the transmission path (i.e. priority/QoS; UE indicates resource requests for each individual sidelink traffic flow by transmission buffer size information associated with each logical channel group mapped to reflect relative priorities/QoS of these different traffic flows and consideration of the type of data requested; see [0041]-[0043], [0093]; transmissions occur subsequently via sidelink PC5 and/or Uu interface; Fig. 9 and 12, steps 8-11).
Faurie discusses consideration of different cases in which the UE is a UE to network relay, UE to UE relay, or remote UE (paragraph 40) and consideration of the type of data requested (paragraph 43-44) but does not expressly show determining a transmission path among a first direct path for transmitting BSR of the first UE to the base station and a second path for transmitting BSR via a second UE that relays data between the first UE and base station.
Title) including determining a transmission path among a first direct path for transmitting BSR of the first UE to the base station and a second path for transmitting BSR via a second UE that relays data between the first UE and base station, also based on a service type (Fig. 7-11, 13, 15, 17, 19, 22; paragraphs 101, 146, 152, 160, 163, 180-183, 196-199; determination of in coverage/out of coverage of UE determines path selection either direct or via relay UE for sending scheduling requests and BSR taking into account QoS/service type such as Fig. 11 - ETWS/CAMS triggering “special” resource allocation).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Faurie by determining a transmission path among a first direct path for transmitting BSR of the first UE to the base station and a second path for transmitting BSR via a second UE that relays data between the first UE and base station, as shown by Adachi, thereby enabling communication control of out-of-coverage UE with more reliability and less delay.





see Faurie: UE indicates resource requests for each individual sidelink traffic flow by transmission buffer size information associated with each logical channel group mapped to reflect relative priorities/QoS of these different traffic flows; see [0041]-[0043], [0093]; Adachi: Fig. 7-11, 13, 15, 17, 19, 22; paragraphs 146, 152, 160, 163, 180-183, 196-199; determination of in coverage/out of coverage of UE determines path selection either direct or via relay UE for sending scheduling requests and BSR taking into account QoS; resource allocated via SIB).  See motivation above.
Regarding claim 10, the combination of Faurie and Adachi further discloses the method, of claim 7, wherein the radio resource allocation information includes information related to a radio resource allocated, for PC5 interface for transmitting and receiving data between the first UE and the second UE (remote UE uses the resource indicated in the resource allocation grant to transmit over the PC5 interface; See [0090]).



Fig. 1, 104) in a wireless communication system, the UE comprising a transceiver (Fig. 18, 1810); and a processor (Fig. 18, 1802) coupled to the transceiver and configured to establish a RRC connection via request/setup/complete handshake and transitioning to a RRC connected state (Fig. 9, 12, 14, steps 3-5; paragraphs 52, 95, 99, 107, 124, 134) and transmit, to a base station (Fig. 1, 106), buffer status information of the first UE (See [0044] and [0061]-[0062]); and receive radio resource allocation information transmitted by the base station via a second UE (Fig. 1, 102) that relays data between the first UE and the base station the buffer size for the data to be transmitted, wherein the radio resource allocation information includes information related to a radio resource used for the first UE to transmit data to the second UE (UE transmits a resource grant to the remote UE, the resource grant can be used by the remote UE to identify the resource for the D2D transmission; see [0063]) receiving radio resource allocation information transmitted by the base station via a reception path from the second UE that relays data between the first UE and the base station (i.e. see Fig. 1), and transmitting data through a resource indicated by the radio resource allocation information via the transmission path for the buffer status information determined based on a service type related to data in a buffer of the first UE (i.e. priority/QoS; UE indicates resource requests for each individual sidelink traffic flow by transmission buffer size information associated with each logical channel group mapped to reflect relative priorities/QoS of these different traffic flows and consideration of the type of data requested; see [0041]-[0043], [0093]; transmissions occur subsequently via sidelink PC5 and/or Uu interface; Fig. 9 and 12, steps 8-11).
paragraph 40) and consideration of the type of data requested (paragraph 43-44) but does not expressly show determining a transmission path among a first direct path for transmitting BSR of the first UE to the base station and a second path for transmitting BSR via a second UE that relays data between the first UE and base station.
Adachi discloses an analogous communication control method (Title) including determining a transmission path among a first direct path for transmitting BSR of the first UE to the base station and a second path for transmitting BSR via a second UE that relays data between the first UE and base station (Fig. 7-11, 13, 15, 17, 19, 22; paragraphs 146, 152, 160, 163, 180-183, 196-199; determination of in coverage/out of coverage of UE determines path selection either direct or via relay UE for sending scheduling requests and BSR taking into account QoS/service type such as Fig. 11 - ETWS/CAMS triggering “special” resource allocation).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Faurie by determining a transmission path among a first direct path for transmitting BSR of the first UE to the base station and a second path for transmitting BSR via a second UE that relays data between the first UE and base station, as shown by Adachi, thereby enabling communication control of out-of-coverage UE with more reliability and less delay.

see Faurie: UE indicates resource requests for each individual sidelink traffic flow by transmission buffer size information associated with each logical channel group mapped to reflect relative priorities/QoS of these different traffic flows; see [0041]-[0043], [0093]; Adachi: Fig. 7-11, 13, 15, 17, 19, 22; paragraphs 146, 152, 160, 163, 180-183, 196-199; determination of in coverage/out of coverage of UE determines path selection either direct or via relay UE for sending scheduling requests and BSR taking into account QoS; resource allocated via SIB). See motivation above.
Regarding claim 16, the combination of Faurie and Adachi further discloses the first UE of claim 13, wherein the radio resource allocation information includes information related to a radio resource allocated for PC5 interface for transmitting and. receiving data between the first UE and. the second UE (remote UE uses the resource indicated in the resource indicated in the resource allocation grant to transmit over the PC5 interface; see [0090]).
Regarding claim 23, the combination of Faurie and Adachi further discloses the service type classified as a voice call, video call or internet browsing/messaging service (paragraph 43; QCI set to value respresenting voice service, data service, or combination thereof).
i.e. paragraph 45, Table 1, 93; ICG-ID identifies group of logical channel for which sidelink resources are requested; transmitting buffer size information assocated with each logical channel group (LCG)).

3.	Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Faurie and Adachi in view of Lee et al. (US20150163589A1), hereafter Lee.
Regarding claims 11 and 17, Faurie fails to teach the method of claim 7, wherein the buffer status information includes an identifier of the first UE.
Lee teaches wherein the buffer status information includes an identifier of the first UE (first D2D terminal may set an index indicating the D2D BSR for D2D communication as a field value of the LCID; See [0012]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify the method of Faurie to include wherein the buffer status information includes an identifier of the first UE taught by Lee in order to optimize communication.

The first UE may indicate the size of the aggregated data to a base station in a sidelink BSR; See [0092]), but fails to teach wherein a destination index in the sidelink BSR message comprises a value designated by the base station to identify the first UE.
Lee teaches wherein a destination index in the sidelink BSR message comprises a value designated by the base station to identify the first UE (first D2D terminal may set an index indicating the D2D BSR for D2D communication as a field value of the LCIB; See [0012]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing data of the invention, to modify Faurie to include wherein a destination index in the sidelink BSR message comprises a value designated by the base station to identify the first UE taught by Lee in order to optimize communication.

Response to Arguments
4.	Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive. 

In the Remarks on pg. 7-10 of the Amendment, Applicant contends that the cited disclosures of Faurie and Adachi do not show determining a transmission path based on a service type related to buffered data of the first UE.  Applicant characterizes Faurie as acknowledging this deficiency, and 
The Examiner respectfully disagrees.  As now shown in the rejection based on the present amendments, Faurie is relied upon to show QCI information set to a value representing voice, data, etc. is considered in path determination of buffer status information (paragraph 43) in allocating either PC5 or Uu interface resources.  Furthermore, Adachi is also shown to consider service type in sending scheduling requests and BSR taking into account QoS/service type such as Fig. 11 - ETWS/CAMS triggering “special” resource allocation (paragraphs 101, 111).  Therefore, the rejections based on the combination of Faurie and Adachi are properly maintained.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, see Wallentin et al. (USP 20210211923; paragraphs 49, 155) disclosing technical advantages for QoS enforcement to select a path between PC5 or Uu based on QoS information.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477